Citation Nr: 0115039	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-15 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether a July 16, 1975 Board of Veterans' Appeals (Board) 
decision, which denied entitlement to increased evaluations 
for the service-connected recurring left shoulder 
dislocations, chronic prostatitis and an anxiety reaction, 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1969.

This matter is currently before the Board on the veteran's 
motion claiming clear and unmistakable error (CUE) in a July 
16, 1975 Board decision.


FINDING OF FACT

The July 16, 1975 Board decision which denied entitlement to 
increased evaluations for recurring left shoulder 
dislocations, chronic prostatitis and an anxiety reaction was 
adequately supported by the evidence then of record and the 
law applicable at the time; it was not undebatably erroneous.


CONCLUSION OF LAW

The July 16, 1975 Board decision, which denied entitlement to 
increased evaluations for the service-connected recurring 
left shoulder dislocations, chronic prostatitis and an 
anxiety reaction, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400-1404; 20.1406 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a July 16, 1975, Board decision 
involved clear and unmistakable error.  Under 38 U.S.C.A. § 
7111, the Board has, for the first time, been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are:  (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Before turning to the record, the Board notes here that On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the claimant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
although not clear, the provisions of 38 C.F.R. § 20.1411 
would appear to render certain provisions regarding 
assistance inapplicable in motions based on Board CUE error.  
At any rate, the veteran and his representative were 
adequately advised of laws and regulations applicable to 
Board CUE claims and were given an opportunity to review the 
claims file and file an additional response.  In fact, the 
claims file was reviewed by the veteran's representative and 
an additional response was received.  Moreover, the claims 
file appears to include all pertinent items of evidence 
necessary to review the CUE motion.  Therefore, even if the 
provisions of the Veterans Claims Assistance Act of 2000 are 
viewed as applicable to this motion, the Board finds that 
there has effectively been substantial compliance with the 
new legislation and that the Board may proceed with its 
review of the motion.  

A review of the record indicates that the veteran was 
originally service-connected for recurring left shoulder 
dislocations (assigned a 20 percent disability evaluation, 
effective February 28, 1969); chronic prostatitis (assigned a 
10 percent disability evaluation, effective February 28, 
1969); and an anxiety reaction (assigned a 10 percent 
disability evaluation, effective February 28, 1969) by a 
rating action issued in March 1970.  After a VA examination, 
the RO issued a rating action in February 1973, which reduced 
the evaluations assigned to each of these disorders to 0 
percent, effective May 1, 1973.  The veteran appealed this 
rating action to the Board and the July 16, 1975 decision was 
issued, which denied increased evaluations for these 
disabilities.

The law in effect at the time of the February 1973 rating 
action included 38 C.F.R. § 3.344(a) (1972), which stated 
that, for those evaluations which have been in effect for 
five years or more, the RO is to ensure the greatest degree 
of stability of disability evaluations possible.  This means 
that those illnesses or disabilities subject to temporary or 
episodic improvement are not to be reduced on the results of 
any one examination, except in those cases where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  However, these 
provisions do not apply to those ratings which have not been 
in effect for five years or more.  Such disabilities are not 
considered to be stabilized, and are thus subject to 
improvement.  Reexaminations disclosing improvement in these 
disabilities will warrant a reduction in rating.  38 C.F.R. 
§ 3.344(c) (1972).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1972).

The veteran is service-connected for recurrent dislocation of 
the left shoulder, his minor upper extremity.  A 20 percent 
evaluation is warranted for impairment of the minor humerus 
when there are infrequent episodes of dislocation and 
guarding of movement only at the shoulder level.  38 C.F.R. 
Part 4, Code 5202 (1972).

Chronic prostatitis, is rated as chronic cystitis (see 
38 C.F.R. Part 4, Code 7527 (1972)).  According to 38 C.F.R. 
Part 4, Code 7512 (1972), mild chronic cystitis warrants a 0 
percent evaluation.  A 10 percent evaluation requires 
moderate cystitis, with pyuria with diurnal and nocturnal 
frequency.  

A 0 percent disability evaluation is warranted for anxiety 
with neurotic symptoms which only somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent evaluation requires less 
than the criteria for a 30 percent evaluation with emotional 
tension or other evidence of anxiety productive of moderate 
social and industrial impairment.  38 C.F.R. Part 4, Code 
9400 (1972).

The Board decision issued in July 1975 had found that 
evaluations in excess of 0 percent for the service-connected 
left shoulder recurring dislocations, chronic prostatitis and 
anxiety reaction were not warranted.  The appellant's 
representative has argued that the Board's failure to 
consider whether the RO had properly reduced the evaluations 
in 1973, instead handling the claims as requests for 
increased disability evaluations, constituted clear and 
unmistakable error.

Initially, the Board must determine whether the reductions 
made in February 1973 were proper.  Since the disability 
evaluations in question had not been in effect for five years 
or more at the time of reductions, the RO could reduce the 
evaluations based upon reexamination which disclosed 
improvement in the conditions.  38 C.F.R. § 3.344(a) & (c) 
(1972).

As noted above, in order to warrant a 20 percent disability 
evaluation for the left shoulder disability, the objective 
evidence of record would have to show that he suffered from 
infrequent episodes of dislocation and guarding of movement 
only at the shoulder level.  38 C.F.R. Part 4, Code 5202 
(1972).  However, the VA examination conducted in January 
1973 clearly showed that the veteran had not experienced any 
recent dislocations; his shoulder displayed full range of 
motion and was without crepitus.  The diagnosis was recurring 
dislocation of the left shoulder, presently not remarkable.  
Based upon this evidence, which showed improvement, the RO 
properly reduced the evaluation assigned to this disorder.

The February 1973 rating action also reduced the evaluation 
assigned to the service-connected chronic prostatitis from 10 
to 0 percent.  The January 1973 VA examination showed 
complaints of burning on urination.  The objective 
examination revealed that there was no discharge, and a small 
prostate which was considerably boggy and nontender.  The 
diagnosis was recurring prostatitis, currently in remission.  
There was no objective evidence of pyuria with diurnal and 
nocturnal frequency.  Therefore, the requirements for a 10 
percent disability evaluation had not been met and the RO 
properly reduced the evaluation for this disorder.

Finally, the February 1973 rating action also reduced the 
evaluation assigned to the service-connected anxiety reaction 
from 10 to 0 percent.  The VA examination conducted in 
January 1973 had revealed no complaints on the veteran's 
part.  He was attending college and noted that he was doing 
reasonably well.  The objective mental status examination 
noted that he was pleasant, friendly and cooperative, and was 
without evidence of a serious thought disorder.  He was 
basically an immature individual, who was quite ambivalent 
and who revealed a good deal of emotional instability, 
provocative behavior and impulsivity.  He was noted to be 
making a good adjustment, although his future plans seemed 
somewhat indefinite.  There was little overt tension, anxiety 
or depression at present.  The diagnosis was anxiety 
reaction, now for the most part asymptomatic.  Because the 
veteran's anxiety was mostly asymptomatic, there was no 
indication that it was causing moderate social and industrial 
impairment.  As a consequence, it is found that the RO 
properly reduced the evaluation for this disorder to 0 
percent in the January 1973 rating action.

A review of the July 16, 1975 Board decision indicates that 
the provisions of 38 C.F.R. § 3.344 (1972) were not relied 
upon by the Board when it rendered its decision.  However, 
even though the Board had not considered this regulation in 
1975, it is clear, based on the above, that the reductions 
made by the RO in 1973 were proper and complied with the laws 
applicable at that time.  Since the reductions had been done 
properly, it cannot be argued that, had the Board considered 
38 C.F.R. § 3.344 in 1975, the outcome of the decision would 
have been manifestly different.  See Fugo, supra.  In other 
words, the Board would have found that the reductions had 
been proper and the final decision would have resulted in the 
same outcome (the evaluations would have remained at 0 
percent).

In conclusion, the Board must conclude that the July 16, 1975 
Board decision was adequately supported by the evidence then 
of record and the law applicable at that time.  That decision 
therefore did not involve CUE.



ORDER

The motion is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

